United States Court of Appeals
                                                                    Fifth Circuit
                                                                  F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                    September 17, 2003

                                                             Charles R. Fulbruge III
                                                                     Clerk
                             No. 03-30515
                           Summary Calendar


                     HERBERT ALBERT PIERRE, JR.,

                                                  Plaintiff-Appellant,

                                versus

            GREG G. GUIDRY, Judge, Division E of 24th
         JDC Jefferson Parish; VINCENT PACIERA, Assistant
      District Attorney, P. LINDSEY WILLIAMS, 24th Judicial
                   District Indigent Defender,

                                                 Defendants-Appellees.

                         --------------------
            Appeal from the United States District Court
                for the Eastern District of Louisiana
                         USDC No. 03-CV-669-E
                         --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

      Herbert A. Pierre, a Louisiana prisoner (# 321310), challenges

the district court’s denial of his application to proceed in forma

pauperis (“IFP”) on appeal.     The court had dismissed Pierre’s pro

se,   IFP   complaint,   purportedly   filed   under   federal    criminal

statutes, as frivolous under 28 U.S.C. § 1915(e)(2)(B).          By moving

to proceed IFP on appeal, Pierre is challenging the district

court’s certification that he should not be granted IFP status


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
because his appeal is not taken in good faith.                           See Baugh v.

Taylor, 117 F.3d 197, 202 (5th Cir. 1997); 28 U.S.C. § 1915(a)(3);

FED. R. APP. P. 24(a).

     Pierre      continues      to    urge   that   the    defendants,          a    parish

district judge, an assistant district attorney, and an indigent

defender,   be    prosecuted         under   18   U.S.C.      §§   241    and       242   for

conspiring to violate his constitutional rights.                    He does not seek

monetary damages or any other civil relief, and he disavows any

intention of seeking civil-rights relief under 42 U.S.C. § 1983.

As the magistrate judge concluded, Pierre has no right to bring a

private action under federal criminal statutes.                     See Cort v. Ash,

422 U.S. 66, 79 (1975); Ali v. Shabazz, No. 93-2495 (5th Cir.

Oct. 28, 1993) (unpublished); 5TH CIR. R. 47.5.3.

     Pierre      has   failed    to    show      that   his   complaint         presented

nonfrivolous      issues   for       appeal.       Accordingly,      we    uphold         the

district court’s order certifying that the appeal is not taken in

good faith.      Pierre’s request for IFP status is DENIED, and his

appeal is DISMISSED as frivolous.                 See Baugh, 117 F.3d at 202 &

n.24; 5TH CIR. R. 42.2.         The dismissal of this appeal as frivolous

counts as a “strike” for purposes of 28 U.S.C. § 1915(g), as does

the district court’s dismissal of his complaint as frivolous.                             See

Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).                         Pierre is

cautioned that if he accumulates three strikes, he will not be

permitted to proceed IFP in any civil action or appeal filed while

he is incarcerated or detained in any facility unless he is under

                                             2
imminent    danger   of   serious   physical   injury.   See   28   U.S.C.

§ 1915(g).

     Pierre’s    conclusory     motion   or    request   for   “immediate

protection” is DENIED.

           IFP DENIED; MOTION FOR “IMMEDIATE PROTECTION” DENIED;

APPEAL DISMISSED AS FRIVOLOUS; THREE-STRIKES BAR WARNING ISSUED.




                                     3